Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 recites the limitation "the container".  There is insufficient antecedent basis for this limitation in the claim. Examiner believes that the dependency of this claim should depend from 38 rather than 37.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bragg Jr. (US 6086014).
Re’ Claim 21. (New) Bragg discloses an aeronautical car, comprising: a ground-travel system including a drivetrain (Shown in Fig. 7); an air-travel system including a detachable portion 26 configured to house a propulsion device 30 configured to provide thrust and to be driven by the drivetrain when the detachable portion is connected to the aeronautical car (Fig. 5-7) and ; and at least one flight mechanism (wing 20, 18) configured to provide lift once the aeronautical car is in motion.
Re’ Claim 24. (New) Bragg discloses The aeronautical car of claim 21, wherein the drivetrain is powered by a reciprocating piston engine 28 (4-stroke ICE – Column 10). 
Re’ Claim 36. (New) Bragg discloses The aeronautical car of claim 21, further comprising:
a steering device configured to steer the aeronautical car when the aeronautical car is on the ground and also control at least one of roll, pitch, or yaw of the aeronautical car when the aeronautical car is in flight. (Steering controls Fig. 13)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014).
Re’ Claim 22. (New) The aeronautical car of claim 21, wherein the drivetrain comprises a clutch as inherent in part of the transmission 92, transfer case 96, drive shaft at 98

Re’ Claim 27. (New) Bragg is silent to The aeronautical car of claim 21, further comprising: an emission abatement system; an exterior lighting system; and a passenger restraint system. The Examiner takes official notice that it is old and well known in the art at the time of the invention to use the elements of claim 27 in a vehicle. It would be obvious to one of ordinary skill in the art to use an exhaust abatement (for example a catalytic converter) to reduce harmful emissions, to use lighting system to allow other vehicles to better see the vehicle in operation, and a restraint to provide safety to an operator/passenger.

Claim 23, 25, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014) in view of Seiford US 20110042507.
Re’ Claim 23. (New) Bragg does not disclose The aeronautical car of claim 21, further comprising a four wheel drive system powered by the drivetrain. Seiford teaches a 4 wheel drive train (Fig. 4) It would have been obvious to one of ordinary skill in the art at the time of the invention to use 4 wheels as in Seiford in the invention of Bragg in order to provide a vehicle that is more stable when turning when in ground travel mode.
Re’ Claim 25. (New) Bragg discloses The aeronautical car of claim 21, wherein the ground travel system comprises a combustion engine 28 but does not teach an electrical power system drive motor including at least one battery or capacity. Seiford teaches an electrical power system drive motor (Paragraph 31) to drive the wheels of the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to use electric motors for the wheels as in Seiford in the invention of Bragg in order to as stated by Seiford provide a vehicle that is more energy efficient and environmentally friendly.
Re’ Claim 28. (New) Seiford teaches The aeronautical car of claim 21, wherein the propulsion device includes a pulse jet.(jet 14 and para0009) It would have been obvious to one of ordinary skill in the art at the time of the invention to use jet of Seiford in the invention of Bragg in order to provide a stronger propulsion force.
Re’ Claim 29-30. (New) Seiford teaches The aeronautical car of claim 21, wherein the propulsion device is able to be tilted, rotated, and turned. (para0008) wherein the propulsion device is configured to provide vertical thrust for vertical takeoff. It would have been obvious to one of ordinary skill in the art at the time of the invention to use tiltable mechanism of Seiford in the invention of Bragg in order to provide a more versatile propulsive force. 
Re’ Claim 31. (New) Seiford teaches The aeronautical car of claim 21, further comprising:
a plurality of propulsion devices 90 on wings, wherein at least one propulsion device is positioned on a left side, a right side, a front side, and a rear side of the aeronautical car. (See fig. 8) It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple propulsion means of Seiford in the invention of Bragg in order to provide a more versatile aircraft.
Re’ Claim 32. (New) Bragg discloses pivotable wings but does not teach the intention of claim 32 The aeronautical car of claim 21, wherein the propulsion device includes adjustable airfoil components adjustable to reverse thrust. Seiford teaches thrust means attached to pivotable wings and capable of reversing thrust. It would have been .

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014) in view of Seiford US 20110042507 and Radu (US 8827200).
Re’ Claim 26. (New) The combination of Bragg and seiford teach an electrical drive motor (Seiford Paragraph 31) It would have been obvious to one of ordinary skill in the art at the time of the invention to use electric motors for the wheels as in Seiford in the invention of Bragg in order to as stated by Seiford provide a vehicle that is more energy efficient and environmentally friendly.
The combination does not teach The aeronautical car of claim 21, further comprising: a solar energy system configured to directly supply energy to a drive motor. Radu teaches solar power to supply power (column 1: 62). It would have been obvious to one of ordinary skill in the art at the time of the invention to use solar power generation as in Radu in the invention of Bragg in order to provide a renewable energy source for extra power generation.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014) in view of Magee (US 9567016).
Re’ Claim 33. (New) Bragg does not teach The aeronautical car of claim 21, further comprising:
air shields moveable between a storage position within a compartment of the aeronautical car and a flight position blocking airflow into wheel wells of the aeronautical car. Magee teaches this deficiency in element 38. It would have been obvious to one of ordinary skill in the art at the time of the invention to use wheel shields as in Magee in the invention of Bragg in order to provide a more aerodynamic vehicle when in operation.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014) in view of Zhou et al. (US9776715).
Re’ Claim 35. (New) Bragg discloses folding and storing the wing 18, 20 but does not teach The aeronautical car of claim 21, further comprising: at least one wing; and at least one actuator configured to position the at least one wing underneath the aeronautical car. Zhou teaches storing a wing under a convertible car/aircraft (Fig. 7-9) It would have been obvious matter of design choice to one of ordinary skill in the art at the time of the invention to store a wing folded or in the manner taught by Zhou in the invention of Bragg in order to provide a more aesthetically pleasing and streamline profile when not in use.

Claim 37-40 (related to weather manipulation devices) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bragg Jr. (US 6086014) in view of Goelet (US 20150359184).
Re’ Claim 37-40 (New) Bragg does not teach the elements of claims 37-40, Goelet teaches The aeronautical car of claim 21, further comprising a weather manipulation device configured to manipulate at least one aspect of a weather condition while the aeronautical car is in the air (See Fig 1-2, and 14) wherein the weather manipulation device includes a container 130 and a climate control system 136 configured to adjust the air condition within the container for suitable cloud storage. wherein the container is retractable and stored in a compartment when not in use (Fig. 1-2). further comprising: a storm interference device 620 including a wave generator configured to generate microwaves at a microwave frequency between 300 MHz and 300 GHz (Para 53).
See also additional references for weather manipulation:
Jones US 3429507 cloud capture, D’Avignon US 3441214 cloud seeding, Horev US 20010019090 cloud seeding and sensing, Vazquez US 20100001089 Seeding, Davidson US 20120241554 Storm interference system, Barinov US 20100002353 ultrasound or Microwave generation.
Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Specifically for Weather manipulation: 
Jones US 3429507 cloud capture, D’Avignon US 3441214 cloud seeding, Horev US 20010019090 cloud seeding and sensing, Vazquez US 20100001089 Seeding, Davidson US 20120241554 Storm interference system, Barinov US 20100002353 ultrasound or Microwave generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642